Fourth Court of Appeals
                                          San Antonio, Texas
                                              September 19, 2018

                                              No. 04-18-00611-CV

                              IN THE INTEREST OF S.G. IV, A CHILD.,

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-16418
                              Honorable Martha Tanner, Judge Presiding


                                                 ORDER
        The trial court clerk has filed a notification of late record stating that the clerk’s record
has not been filed because appellant has failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and that appellant is not entitled to appeal without paying the fee. It
is therefore ORDERED that appellant provide written proof to this court within ten (10) days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution.1 See TEX. R. APP. P. 37.3(b).


                                                               _________________________________
                                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2018.



                                                               ___________________________________
                                                               KEITH E. HOTTLE,
                                                               Clerk of Court




1
 We note this order does not affect the deadline for appellant to respond to this court’s order dated September 12,
2018, or this court’s ability to dismiss this appeal based on appellant’s failure to comply with that order.